                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                               IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                  FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   MICHAEL LAMONT MORRIS,                                 No. C 19-7164 WHA (PR)
                                                                         11                  Plaintiff,                              ORDER OF TRANSFER
United States District Court




                                                                                v.
                               For the Northern District of California




                                                                         12
                                                                         13   CITY OF HEMET; ROB WEDD; T.
                                                                              BREWER; J. GARDNER;
                                                                         14
                                                                                             Defendants.
                                                                         15                                          /
                                                                         16
                                                                                     This is a civil rights case brought pro se by a state prisoner. The acts complained of
                                                                         17
                                                                              occurred in the City of Hemet, in Riverside County, which is located within the venue of the
                                                                         18
                                                                              United States District Court for the Central District of California. Defendants are the City of
                                                                         19
                                                                              Hemet, as well as several of its employees, and are all in Riverside County. Venue, therefore,
                                                                         20
                                                                              properly lies in that Central District. See 28 U.S.C. § 1391(b).
                                                                         21
                                                                                     This case is TRANSFERRED to the United States District Court for the Eastern District of
                                                                         22
                                                                              California. See 28 U.S.C. § 1406(a).
                                                                         23
                                                                                     The clerk shall transfer this case forthwith.
                                                                         24
                                                                                     IT IS SO ORDERED.
                                                                         25
                                                                         26   Dated: November      6       , 2019.
                                                                                                                            WILLIAM ALSUP
                                                                         27                                                 UNITED STATES DISTRICT JUDGE
                                                                         28
